Citation Nr: 1523399	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-25 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a low back disability prior to June 16, 2014, and to a disability rating in excess of 20 percent thereafter.  

2. Entitlement to a dependency allowance for B., the Veteran's son.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied a disability rating in excess of 10 percent for the Veteran's low back disability.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Roanoke, VA.  

In an August 2014 rating decision, the RO granted a 20 percent disability rating for the low back disability effective June 16, 2014.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In the August 2014 rating decision, the RO also granted a separate 10 percent evaluation for radiculopathy of the right lower extremity as a neurological manifestation of the Veteran's low back disability.  He has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the August 2014 rating decision with regard to his right lower extremity radiculopathy, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to a dependency allowance for the Veteran's son, B., is addressed in the REMAND section below and is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1. Prior to June 16, 2014, the Veteran's low back disability did not manifest as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, as a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2. Beginning June 16, 2014, the Veteran's forward flexion was, at worst, 60 degrees.  

3. The Veteran's left lower extremity radiculopathy most closely approximates mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for a low back disability prior to June 16, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2014).

2. The criteria for a disability rating in excess of 20 percent for a low back disability beginning June 16, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2014).

3. The criteria for a separate 10 percent disability rating for mild radiculopathy of the left lower extremity have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in August 2008 satisfied the duty to notify provisions with regard to the Veteran's claim.  With regard to the duty to assist, the Veteran's service treatment records and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in August 2008 and June 2014.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they described his low back disability in detail sufficient to allow the Board to make a fully informed determination.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath, 1 Vet. App. 589.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Prior to June 16, 2014, the Veteran's low back disability was assigned a 10 percent disability evaluation under Diagnostic Code 5295-5293, lumbosacral strain and intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a (2002).  Effective June 16, 2014, his low back disability was assigned a 20 percent disability rating under Diagnostic Code 5242-5243, lumbosacral strain and IVDS.  38 C.F.R. § 4.71a (2014).  VA promulgated new regulations for the evaluation of disabilities of the spine twice, effective September 23, 2002 and September 26, 2003 .  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The amendments renumbered the Diagnostic Codes and created a General Rating Formula for Rating Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for IVDS, Diagnostic Code 5243, to be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  These regulatory changes did not occur during the course of this appeal.  Therefore, the Board does not need to address the older criteria.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2014).  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula (2014).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V.  

When, as here, an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With regard to IVDS, under the Formula for Rating IVDS Based on Incapacitating Episodes, IVDS warrants a 10 percent evaluation when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no higher schedular evaluation available under these diagnostic criteria.  

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1 (2014).  There is no probative evidence of record indicating the Veteran has ever had an incapacitating episode due to his low back disability as defined by the regulation.  The Veteran has asserted that his periods of convalescence following his spinal surgeries constitute "incapacitating episodes" for the purposes of evaluating his IVDS.  However, his periods of bedrest or recuperation from surgery do not constitute "a period of acute signs and symptoms due to [IVDS].  Id.  Rather, the need for convalescence is the result of surgery performed by a physician.  Therefore, the Formula for Rating IVDS Based on Incapacitating Episodes does not apply.  

Period Prior to June 16, 2014

As will be discussed below, degenerative joint disease (DJD) was noted on an x-ray at the Veteran's August 2008 VA examination.  Under Diagnostic Code 5003, degenerative arthritis, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2014).  The following are considered minor joint groups: cervical vertebrae, dorsal vertebrae, and lumbar vertebrae.  38 C.F.R. § 4.45(f) (2014).  The lumbosacral articulation is considered a group of minor joints, ratable on disturbance of lumbar spine functions.  Id.  The Veteran's DJD impacted his lumbar vertebrate and his lumbosacral articulation.  Therefore 2 or more minor joint groups are involved.  However, there is no evidence of occasional incapacitating exacerbations of his low back condition.  As noted above, he has had periods of convalescence following surgery, but no episodes of incapacitation caused directly by his symptoms.  Therefore, a 20 percent rating under Diagnostic Code 5003 is not warranted.  

In December 2007, the Veteran reported numbness, stiffness, "poor circulation," swelling, "knots" in his muscles, and constant back pain to his physical therapist.  He noted that he "occasionally" had to stop activities to sit or lay down.  He spent less than two hours per day lying down due to pain, and sat down two to six hours per day due to pain.  He described his pain as "discomforting."  His physical therapist noted that the Veteran's pain increased as he gained weight, and that he had left lower extremity pain once a month.  The Veteran denied having bowel or bladder problems.  

The Veteran underwent a VA examination in August 2008.  He complained of stiffness, weakness, numbness, migraines, and pain.  He denied visual disturbances, fevers, bladder and bowel complaints, malaise, and dizziness.  He had full range of motion of his thoracolumbar spine with pain at the endpoints of motion.  There was no additional limitation of motion or function after repetitive motion testing.  He did not have radiating pain, spasm, or tenderness.  The examiner noted that DJD was shown on x-ray and also diagnosed IVDS.  He noted that the Veteran did not have bowel or bladder problems, and that his knee and ankle jerk reflexes were 1+.  He concluded that the Veteran's low back disability caused difficulty walking.  

In November 2008, the Veteran received treatment at the Virginia Spine Institute.  A "patient information sheet" filled out by the Veteran on November 4, 2008 shows that on a checklist of symptoms, he reported blurred/double vision, nausea or vomiting, and blood in stool.  He answered "yes" to a question about bowel and bladder incontinence and wrote, "have been having light to severe pain with both.  Had a [colonoscopy] done, still trying to figure out what the problem is."  These reported symptoms were not found to be part of his low back disability by a medical professional at that time.  

On November 6, 2008, the Veteran was examined at the Virginia Spine Institute.  He complained of pain in his back and both legs.  He stated that his pain had increased over time.  He denied numbness, weakness, and bowel and bladder problems.  The physician found that the Veteran's spinal alignment, lordosis, and kyphosis were all normal.  He had no scoliosis or list.  His range of motion was "fingers to the ground" on flexion with pain, his extension was 10 degrees without pain and his lateral flexion was 5 degrees bilaterally without pain.  It is reasonable to conclude that if the Veteran was able to touch his fingers to the ground that his forward flexion was not limited to greater than 30 but not greater than 60 degrees.  Significantly, the Board notes that the figure illustrating 90 degrees of forward flexion depicts a man bending over to touch his toes.  38 C.F.R. § 4.71a, Plate V (2014).  Because his lateral rotation was not measured, this evidence is not sufficient for the Board to evaluate based upon combined range of motion of the thoracolumbar spine.  An x-ray showed that the Veteran had a mild leg length discrepancy; his left leg was 4 millimeters longer.  A small curve to the left from T12 through L4 at 6.7 degrees was noted.  He had a "Bertolotti articulation" at L5, which is a sacralization of the fifth lumbar vertebra together with sciatica and scoliosis.  Dorland's Illustrated Medical Dictionary, 1822 (32nd ed. 2012).  His lumbar lordosis was well-maintained.  The x-ray showed decreased disc space height of greater than 50 percent of the height at L4-L5 and L5-S1.  Later in November 2008, the Veteran underwent back surgery.  

In December 2008, a record from the Virginia Spine institute noted that he had increased back and leg pain.  It was noted that he stood slowly from a seated position and was "extremely limited in both flexion and extension secondary to pain," indicating "...partly a discogenic and partly facet irritation syndrome."  Although this record shows the Veteran had limited motion, because the measurements in degrees were not provided, it is not sufficient to show that the 20 percent criteria were met.  The Veteran had spinal surgery again in February 2009.  

The remainder of the medical evidence of record prior to June 16, 2014 does not address his low back symptoms.  

It is clear from the medical evidence and the Veteran's competent, credible description of his symptoms that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain, which has already been assigned by the RO.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2014).

In this case, even when considering the Veteran's functional loss due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45, the medical evidence of record prior to June 16, 2014 does not show that the 20 percent criteria are more closely approximated.  38 C.F.R. § 4.71a (2014).  Even when considering functional loss, the Veteran's forward flexion was not limited to greater than 30 degrees but not greater than 60 degrees.  Aside from his August 2008 VA examination, the evidence does not contain range of motion measurements to allow the Board to determine whether his combined range of motion of his thoracolumbar spine was not greater than 120 degrees.  The evidence does not show that the Veteran had an abnormal gait.  Lastly, the Board notes that the Veteran had a mild abnormal spinal curve, as noted in November 2008.  However, it was not the result of muscle spasm or guarding, as neither of these were noted in the medical records.  

The Veteran and his wife have submitted lay statements describing the severity of his low back disability.  In the "patient information sheet" filled out by the Veteran on November 4, 2008 at the Virginia Spine Institute, his wife annotated the form prior to submission to VA.  She placed a "*"next to his reported blurred/double vision, nausea or vomiting, and bowel and bladder problems and stated, "[a]dditional symptoms/complications from nerve disk [and] compression damage."  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  Determining the cause of the Veteran's reported symptoms requires inquiry into biological processes, anatomical relationships, and physiological functioning.  Such processes are not readily observable and are not within the competence of the Veteran's wife in this case, who has not been shown by the evidence of record to possess medical training or skills.  The Veteran's wife's lay assertion that these symptoms are the result of his low back disability are afforded little probative weight.  

The Veteran's wife also submitted an annotated copy of a VA notice letter that set forth the rating criteria for disabilities of the spine.  She circled the portion from the 40 percent criteria which states, "thoracolumbar spine 30 degrees or less."  She then directed the rater to the November 6, 2008 record from the Virginia Spine Institute and she stated that the Veteran has "10 [degrees] of forward flexion."  The Board notes that the November 6, 2008 record from the Virginia Spine Institute clearly stated that the Veteran's "[l]umbar extension is 10 [degrees] with no increased pain."  (Emphasis added).  Here, the Board finds that the medical record cited to by the Veteran's wife directly contradicts her lay assertion that the Veteran's forward flexion was 10 degrees.  Therefore, it is more probative than her statement.  

As noted above, the Veteran has also asserted that he had incapacitating episodes after each of his spinal surgeries, and therefore his back disability should be rated higher under the Formula for Rating IVDS Based on Incapacitating Episodes.  The Board does not doubt the sincerity or credibility of his belief that he had periods of incapacitation following each of his spinal surgeries.  However, recovery time from surgery does not constitute "a period of acute signs and symptoms due to [IVDS].  38 C.F.R. § 4.71a (2014).  Rather, the need for convalescence is the result of surgery performed by a physician and the record does not reflect that bedrest was prescribed by his physicians due to a period of acute signs or symptoms.  Therefore, the 20 percent criteria under the Formula for Rating IVDS on Based on Incapacitating Episodes are not met.   

For these reasons, a disability rating in excess of 10 percent for the Veteran's low back disability prior to June 16, 2014 is not warranted.  38 C.F.R. § 4.7 (2014).  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign a rating in excess of 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

Period Beginning June 16, 2014

The Veteran underwent a VA spine examination on June 16, 2014, which was the basis for the grant of the 20 percent disability rating.  The examiner diagnosed L4-L5 strain with bulging and degenerative changes, and IVDS status-post surgery.  The Veteran reported daily pain that required medication.  He stated that he had flare-ups that resulted in increased pain after prolonged standing or sitting.

Upon examination, his forward flexion was 70 degrees with pain at 60 degrees.  His extension was 30 degrees with pain at 30 degrees.  His right lateral flexion was 25 degrees with pain at 10 degrees.  His left lateral flexion was 30 degrees with no pain.  His lateral rotation was 30 degrees with pain at 30 degrees bilaterally.  After repetitive motion, there was no additional limitation of motion.  His gait was normal.  The examiner stated that the Veteran had functional loss in the form of less movement than normal, excess fatigability, incoordination, and painful motion.  He also had tenderness to palpation of his lumbar spine.  His strength, reflexes, and sensory examinations were normal.  He did not have guarding or muscle atrophy.  Aside from radicular symptoms, which are addressed below, the examiner found that the Veteran had no other neurological abnormalities associated with his low back disability.  He also stated that the Veteran did not use assistive devices.  The examiner concluded that the Veteran's disability impacted his ability to work because his pain was worse with prolonged standing or sitting.  The examiner noted that the Veteran had additional limitation of motion during a flare-up such that he would lose an additional 10 degrees of forward flexion and 15 degrees of right lateral flexion.  Thus, during a flare-up, his forward flexion would be limited to 60 degrees and his right lateral flexion would be limited to 10 degrees.  The report of the June 2014 VA examination is the only evidence of record pertaining to the Veteran's low back disability beginning June 16, 2014.  There is no pertinent lay evidence of record after June 16, 2014.  

Even when considering functional loss and additional impairment during a flare-up, the Board finds that the Veteran's disability picture is not more closely approximated by the 40 percent criteria.  At worst, his flexion is 60 degrees during a flare-up.  There is no evidence to show that his forward flexion is 30 degrees or less, even when considering functional loss.  Further, because he retains mobility in his spine, he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

There is no evidentiary basis upon which to assign a rating in excess of 20 percent after June 16, 2014, and since there is no basis for assigning an increased rating, there is no basis for assigning a further staged rating.  Hart, 21 Vet. App. at 505.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's low back disability does not more closely approximate a 40 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2014).  

Separate Evaluation for Radiculopathy of the Left Lower Extremity

As a preliminary matter, the Board notes that the RO has already assigned a separate rating for radiculopathy of the right lower extremity.  

The medical evidence of record shows that the Veteran has left lower extremity radiculopathy as a result of his service-connected low back disability.  He has consistently reported left leg symptoms.  However, his straight leg raise (SLR) test was not consistently positive.  For example, at his August 2008 VA examination, the Veteran reported pain in his left lower extremity but his SLR test was negative and radiculopathy was not diagnosed.  

In an October 2008 private physical therapy record, the Veteran reported radicular symptoms in both legs.  In November 2008, the Veteran complained of bilateral leg pain during treatment at the Virginia Spine Institute.  When examined, his ankle reflex was diminished to 0/4 on the left and 2/4 on the right.  Both knee reflexes were 2/4.  However, his strength was normal, his SLR test was negative, and radiculopathy was not diagnosed.  In December 2010, record from the Reston Hospital Center noted that the Veteran had "lower extremity radicular pain."  

At his June 2014 VA examination, his SLR test was positive bilaterally.  The examiner noted the following symptoms as absent in the left lower extremity: constant pain, intermittent pain, numbness, and paresthesias or dysesthesias.  The examiner stated that there were no signs of radiculopathy.  However, later in the examination report, the examiner stated that there was involvement of the sciatic nerves bilaterally and that there was "mild" radiculopathy in the Veteran's left lower extremity.  

Based upon the June 2014 VA examination, the Board finds that the Veteran has mild radiculopathy in his left lower extremity as a neurological manifestation of his service-connected low back disability.  Therefore, a separate evaluation is granted.  38 C.F.R. § 4.71a (2014).  A 10 percent disability rating under Diagnostic Code 8520 for mild incomplete paralysis of the left sciatic nerve is warranted.  38 C.F.R. § 4.124a (2014).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

However, the Veteran's radiculopathy does not more closely approximate moderate incomplete paralysis because the record is largely silent with regard to any symptoms he may experience as a result of his radiculopathy, which sometimes manifests as pain and numbness.  Further, the VA examiner specifically described the Veteran's left lower extremity radiculopathy as "mild" and specifically found that he had no current symptoms, as noted above.  A 20 percent rating under Diagnostic Code 8520 is not more closely approximated.  Id.  38 C.F.R. § 4.7 (2014).  

Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's low back disability are contemplated by the schedular criteria set forth in the General Rating Formula and the factors in 38 C.F.R. §§ 4.40 and 4.45.  In August 2008, the examiner noted that the Veteran used a cane, but then explained that it was due to his knee pain.  The medical evidence does not show, and the Veteran does not assert, that it is a result of his back disability.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected low back disability, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Total Disability Rating Based on Individual Unemployability (TDIU)

When entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Veteran does not contend, and the evidence does not show, that his low back disability renders him unemployable.  Therefore, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

A disability rating in excess of 10 percent for a low back disability prior to June 16, 2014, is denied. 

A disability rating in excess of 20 percent for a low back disability beginning June 16, 2014, is denied.

A separate 10 percent disability rating for radiculopathy of the left lower extremity is granted.  


REMAND

In September 2012, the RO denied a dependency allowance for B., the Veteran's son.  The Veteran submitted a timely NOD in September 2012.  However, the RO has yet to promulgate a Statement of the Case with regard to this issue.  This claim must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to a dependency allowance for B., his son.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


